DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21, 28, 29, 32, 37 directed to species non-elected without traverse.  Accordingly, claims 21, 28, 29, 32, 37 have been cancelled. See below. The examiner notes that Claim 31 (previously withdrawn) was amended to read on the elected embodiment and as such, Claim 31 has been rejoined for examination. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 21, 28, 29, 32, and 37.

Authorization for this examiner’s amendment for Claim 18 below was given in an interview with Jon Horneber on 7/1/2022.

The application has been amended as follows: 
In Claim 18 lines 11-17:
when the connection sleeve is attached to the flexible member;
attaching a second flexible member to the connection sleeve separately from the support member;
tensioning the flexible member about the spinal structure to provide additional stability to the spinal structure, wherein the spinal structure comprises a second vertebra that is adjacent to the first vertebra, wherein the second vertebra is superior of the first vertebra;
tensioning [[a]] the second flexible member between the support member and the spinal structure at a third vertebra different than the first and second vertebrae to provide additional stability to the spinal structure, wherein the third vertebra is superior of the second vertebra;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773